12-2371-cv
Ozaltin v. Ozaltin

12-2371-cv
Ozaltin v. Ozaltin

                          UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                        August Term, 2012

(Argued: October 23, 2012                                             Decided: February 11, 2013)

                                      Docket No. 12-2371-cv


             _______________________________________________________________


                                       NURETTIN OZALTIN,

                                          Petitioner-Appellee,


                                                  v.


                                    ZEYNEP TEKINER OZALTIN,

                                        Respondent-Appellant.


             _______________________________________________________________


Before: LEVAL, CABRANES, and SACK, Circuit Judges.

       In this suit under the Hague Convention on the Civil Aspects of International Child

Abduction and the International Child Abduction Remedies Act (“ICARA”), 42 U.S.C. § 11603(b),

petitioner-appellee Nurettin Ozaltin (“the Father”) sought and obtained an order in the United

States District Court for the Southern District of New York (Laura Taylor Swain, Judge) requiring his

estranged wife, respondent-appellant Zeynep Tekiner Ozaltin (“the Mother”), to return the couple’s

two children to Turkey. The Mother, who returned the children from New York to Turkey in July

2012 pursuant to the District Court’s order, now appeals that order and contests the District Court’s


                                                   1
award of necessary expenses to the Father. She also argues that the District Court improperly

concluded that it had jurisdiction under ICARA to grant the Father visitation rights while the

children were still in the United States.

        We affirm the District Court’s return order. The Father met his burden of showing that he

retained custody rights under Turkish law, and that the Mother’s removal of the children from

Turkey interfered with his exercise of those rights. With regard to the visitation claim, we hold—

contrary to the Fourth Circuit’s decision in Cantor v. Cohen, 442 F.3d 196 (4th Cir. 2006)—that

42 U.S.C. § 11603(b) creates a federal right of action to enforce “access” rights protected under the

Hague Convention.

        Finally, we vacate the District Court’s costs order and remand for further proceedings.

When a district court considers whether to award “necessary expenses” to a prevailing petitioner

under the Hague Convention, the court “shall” award necessary expenses incurred during the course

of proceedings in the action unless doing so would be “clearly inappropriate.” 42 U.S.C.

§ 11607(b)(3). This standard is discretionary in nature and is governed by general equitable

principles. Given the circumstances of this case, we conclude that an award of all necessary

expenses would be “clearly inappropriate.” Id.

        As noted above, the judgment of the District Court is affirmed in part and vacated in part,

and the cause is remanded for further proceedings.


                                            BONNIE E. RABIN (Tim James, Of Counsel), Cohen Rabin
                                                  Stine Schumann LLP, New York, NY, for Petitioner-
                                                  Appellee Nurettin Ozaltin.

                                            ARUN S. SUBRAMANIAN (Jacob W. Buchdahl, William R.H.
                                                  Merrill, on the brief), Susman Godfrey LLP, New York,
                                                  NY, and Houston, TX, for Respondent-Appellant Zeynep
                                                  Tekiner Ozaltin.




                                                      2
JOSÉ A. CABRANES, Circuit Judge:

         Petitioner-appellee Nurettin Ozaltin (“the Father”) brought this suit under the International

Child Abduction Remedies Act (“ICARA”), 42 U.S.C. § 11603(b),1 seeking the return of his two

minor children to Turkey, as well as an order enforcing his rights under Turkish law to visit the

children as long as they stayed in the United States with their mother, respondent-appellant Zeynep

Tekiner Ozaltin (“the Mother”). In December 2010, when the Ozaltins stopped cohabitating in

Turkey, the Mother took the children to reside with her in New York City.2 In an order dated June

5, 2012, the United States District Court for the Southern District of New York (Laura Taylor

Swain, Judge) ordered that the Mother: (1) return the children to Turkey by July 15, 2012 (the “return

order”); (2) allow the Father to visit with the children in the United States on alternating weekends

prior to their return to Turkey (the “access order”) in compliance with a prior order of a Turkish

court; and (3) pay the Father’s necessary expenses in bringing the suit (the “costs award”). In re

S.E.O., 873 F. Supp. 2d 536, 546 (S.D.N.Y. 2012).

         Although the Mother returned the children to Turkey on July 15, 2012, she continues to

contest the District Court’s order in certain respects. First, with regard to the return order, she

argues that her removal of the children from Turkey in 2011 was not “wrongful” under the terms of

the Hague Convention because it was authorized by the Third Family Court in Üsküdar (the “Third

Family Court”)—a Turkish court that has been handling the Ozaltins’ divorce and child-custody


1As explained in notes 4 and 5, post, ICARA implements the Hague Convention on the Civil Aspects of International
Child Abduction (the “Hague Convention”), opened for signature Oct. 25, 1980, T.I.A.S. No. 11,670, which the United
States has ratified as a state party. Section 11603(b) provides:
         Any person seeking to initiate judicial proceedings under the [Hague] Convention for the return of a
         child or for arrangements for organizing or securing the effective exercise of rights of access to a child
         may do so by commencing a civil action by filing a petition for the relief sought in any court which
         has jurisdiction of such action and which is authorized to exercise its jurisdiction in the place where
         the child is located at the time the petition is filed.
42 U.S.C. § 11603(b).

2As we explain below, the Mother returned the children to Turkey to visit their father for several weeks in 2011,
pursuant to a Turkish court’s order, but took them back to the United States in November 2011.

                                                             3
proceedings since February 9, 2011. Second, with regard to the access order, she argues that the

District Court lacked jurisdiction to consider the Father’s claim for visitation. Third, with regard to

the costs award, she argues that awarding necessary expenses would be improper both because she

should prevail on the merits with respect to the return order, and because of the particular

circumstances of this suit.

           We affirm the District Court’s return order and vacate the costs award. On the merits, the

Father has demonstrated that he retained custody rights under Turkish law and that the Mother’s

removal of the children from Turkey in 2011 interfered with the exercise of his custody rights. With

regard to costs, however, we conclude that in light of the particular circumstances of this case, an

award of full costs would be “clearly inappropriate.” 42 U.S.C. § 11607(b)(3).3 We remand the

cause to the District Court to determine appropriate costs in the first instance.

                                                  BACKGROUND

                                                A. Legal Framework

           The Hague Convention on the Civil Aspects of International Child Abduction (the “Hague

Convention” or “Convention”), opened for signature Oct. 25, 1980, T.I.A.S. No. 11,670, to which the

United States and Turkey are parties,4 was designed “‘to protect children internationally from the


3   Section 11607(b)(3) provides:
           Any court ordering the return of a child pursuant to an action brought under section 11603 of this
           title shall order the respondent to pay necessary expenses incurred by or on behalf of the petitioner,
           including court costs, legal fees, foster home or other care during the course of proceedings in the
           action, and transportation costs related to the return of the child, unless the respondent establishes
           that such order would be clearly inappropriate.
42 U.S.C. § 11607(b)(3).

4 “Under general principles of treaty law, a State’s signing of a treaty serves only to authenticate its text; it does not

establish the signatory’s consent to be bound. A State only becomes bound by—that is, becomes a party to—a treaty
when it ratifies the treaty.” Flores v. S. Peru Copper Corp., 414 F.3d 233, 256 (2d Cir. 2003) (internal quotation marks,
citation, and alteration marks omitted). As a general matter, “[t]he United States becomes a ‘party’ to a treaty—that is,
becomes contractually bound to obey its terms—only when, upon concurrence of ‘two thirds of the Senators present,’
U.S. Const. art. II, § 2, cl. 2, the President ratifies the treaty.” Id. at 256 n.32. The Hague Convention uses the term
“Contracting States” to refer to parties to the Convention, and it specifies that “[t]he Convention shall enter into force
for a State acceding to it on the first day of the third calendar month after the deposit of its instrument of accession”

                                                             4
harmful effects of their wrongful removal or retention and to establish procedures to ensure their

prompt return to the State of their habitual residence, as well as to secure protection for rights of

access.’” Gitter v. Gitter, 396 F.3d 124, 129 (2d Cir. 2005) (quoting Hague Convention, Preamble).

“The Convention’s drafters were particularly concerned by the practice in which a family member

would remove a child to jurisdictions more favorable to his or her custody claims in order to obtain

a right of custody from the authorities of the country to which the child had been taken.” Mota v.

Castillo, 692 F.3d 108, 112 (2d Cir. 2012) (alterations and internal quotation marks omitted). To

avert this type of forum-shopping, the Convention provides for “the prompt return of children

wrongfully removed to or retained in any Contracting State.” Hague Convention, art. 1. And in

deference to the authority of foreign legal systems, the Convention focuses solely on “whether a

child should be returned to her country of habitual residence for custody proceedings,” not on

resolving “any underlying custody dispute.” Mota, 692 F.3d at 112.

         The Hague Convention is self-executing in some respects,5 having “establishe[d] legal rights

and procedures for the prompt return of children who have been wrongfully removed or retained, as



with the Ministry of Foreign Affairs of the Netherlands, Hague Convention, art. 38, thus (in the parlance of international
law) making the Netherlands the “depositary” of the treaty, see, e.g., Vienna Convention on the Law of Treaties, arts. 76,
77, opened for signature May 23, 1969, 1155 U.N.T.S. 331, 350–51 (defining and explaining the functions of “depositaries”);
cf. Mora v. New York, 524 F.3d 183, 196 n.19 (2d Cir. 2008) (“Although the United States has not ratified the Vienna
Convention on the Law of Treaties, our Court relies on it as an authoritative guide to the customary international law of
treaties, insofar as it reflects actual state practices.” (internal quotation marks omitted)).

      The United States signed the Hague Convention on December 23, 1981; the President submitted the treaty to the
Senate, for its consideration, on October 30, 1985; the Senate gave its consent on October 9, 1986; and the President
ratified the treaty on November 10, 1986. See T.I.A.S. No. 11,670, at 1. However, the President did not present and
deposit the ratification of the United States at The Hague until April 29, 1988—the same day on which he signed
ICARA—and, pursuant to Article 38 of the Hague Convention, ante, the treaty went into effect in the United States on
July 1, 1988. Id.

5 In his letter accompanying the formal presentation of the treaty to the Senate, President Reagan stated that “[f]ederal
legislation will be submitted to provide for the smooth implementation of the Convention within the United States.”
Letter of Transmittal, Oct. 30, 1985, reprinted in 51 Fed. Reg. at 10,495; see also George P. Shultz, Letter of Submittal, Oct.
4, 1985, reprinted in id. at 10,497 (“The Department [of State] believes that federal legislation will be needed fully to give
effect to various provisions of the Convention. Draft legislation is being prepared for introduction in both houses of
Congress. The United States instrument of ratification would be deposited only after satisfactory legislation has been
enacted.”). A State Department official provided this account:

                                                              5
well as for securing the exercise of visitation rights.” 42 U.S.C. § 11601(a)(4). However, in order to

“ensure greater uniformity in the Convention’s implementation and interpretation in the United

States,” and to “shorten the running-in period for effective U.S. implementation,” see H.R. Rep. 100-

525, at 17–18 (1987) (quoting the State Department’s executive communication of March 6, 1987),

Congress passed the International Child Abduction Remedies Act (“ICARA”) on April 29, 1988, see

102 Stat. 437 (codified at 42 U.S.C. § 11601 et seq.). ICARA is designed to “establish procedures for

the implementation of the Convention in the United States.”6 42 U.S.C. § 11601(b)(1). The statute

further clarifies that its provisions “are in addition to and not in lieu of the provisions of the

Convention.” Id. § 11601(b)(2).

          With respect to judicial remedies, ICARA provides that “[a]ny person seeking to initiate

judicial proceedings under the Convention for the return of a child or for arrangements for

organizing or securing the effective exercise of rights of access to a child may do so by commencing

a civil action” in a state or federal court “in the place where the child is located at the time the

petition is filed.” Id. § 11603(b). Following the Convention’s terms, federal law also provides that in

actions brought under § 11603(b), the court “shall decide the case in accordance with the

Convention.” Id. § 11603(d). The court is limited to adjudicating “only rights under the


          While the Hague Convention was self-executing in form and did not require federal implementing
          legislation to bring it into force throughout the United States as the law of the land, the basic purpose
          of the Act was to fit this unique treaty smoothly into our legal system with its federal and state court
          systems, potential venue questions, privacy legislation, and other features that distinguish the United
          States from many other countries. The Advisory Committee and the State Department wanted to
          avoid subjecting petitioning parents to the need to settle by litigation all kinds of foreseeable
          substantive and procedural problems that could have been raised by lawyers in our adversarial system
          at considerable expense to parties and would have delayed the disposition of individual cases. It was
          also believed that federal legislation dealing with these matters would help to provide the maximum
          possible uniformity in the implementation of the Convention in all jurisdictions in this country.
Peter H. Pfund, The Hague Convention on International Child Abduction, the International Child Abduction Remedies Act, and the
Need for Availability of Counsel for All Petitioners, 24 Fam. L.Q. 35, 42–43 (1990).

6 Importantly, even when a treaty is “self-executing” in the sense that it creates binding federal law, the treaty still may
not confer a private right of action to enforce rights recognized under the treaty. See Medellin v. Texas, 552 U.S. 491, 506
n.3 (2008). Because ICARA creates a private right of action to enforce rights under the Hague Convention, see 42 U.S.C.
§ 11603(b), we need not address whether the Convention itself conferred any such right.

                                                                6
Convention” and may not decide “the merits of any underlying child custody claims.” Id.

§ 11601(b)(4). If a petitioner prevails in a return action brought under § 11603(b), the court

ordinarily must “order the return of the child forthwith.” Hague Convention, art. 12.

                                   B. Facts and Procedural History

                                        1. Factual Background

          Nurettin and Zeynep Ozaltin (the Father and Mother, respectively) are dual citizens of

Turkey and the United States. They were married in 2001 and have two daughters, S.E.O.

(currently, aged 9) and Y.O. (currently, aged 7), who are also dual citizens of Turkey and the United

States. Prior to December 2010, the children resided primarily in Turkey, where they attended

school.

          The Mother alleges that in December 2010, she and the Father got into a heated argument

about his purported drinking problem, and that during that argument he threatened her and told her

to take their two children and leave. Within a day, the Mother and the children flew to New York

City, where the Mother has family. The Mother alleges that during a layover in Europe, she spoke

on the phone with the Father, who angrily told her that she and the children should stay in the

United States.

          About two weeks later, on January 7, 2011, the Father filed an application with the Turkish

Ministry of Justice seeking the return of the children to Turkey pursuant to the Hague Convention.

At approximately the same time, following an ex parte application by the Mother, the Second Family

Court in Üsküdar entered a protective order barring the Father from threatening or disturbing her

and the children. Shortly thereafter, on February 9, 2011, the Mother initiated divorce proceedings

in the Third Family Court in Üsküdar. That court quickly ordered the Father to make temporary

alimony payments to the Mother so that she could care for herself and the children.




                                                    7
        In May 2011, the Father petitioned the Third Family Court for “the court to provisionally

grant [him] the parental custody of the children.” Joint App’x 588. In the alternative, he requested

“an order that [would] require[ ] the children to be brought to Turkey and [would] grant[ ] [him]

visitation rights.” Id. On May 13, 2011, the Third Family Court declared that the Father’s “request

for grant of provisionary parental custody is rejected at this point,” but it granted him “the

possession of the children from 10 am on Saturdays until 12 pm on Sundays every first and third

weeks of the month if he goes to the USA.” Id. at 589. The Father exercised his visitation rights in

New York several times between May and August 2011.

        In an apparent effort to give the Father greater access to the children during the summer, the

Third Family Court ordered on July 28, 2011, that “the children stay[ ] with their father . . . from

2 p.m. on the 18th of August 2011 to 2 p.m. on the 1st of September 2011.” Id. at 592. The parties

disputed the effect of this order, and on August 12, 2011, the Third Family Court clarified that its

July 28 order permitted the Father to take the children out of the United States to visit him “in

Turkey or in any other country.” Id. at 596. The court further ordered that “[f]or the execution of

the decision, the Turkish Republic and US passports of the children and all the other necessary

documents be submitted” to the Father. Id. The Mother complied with this order, and the children

left the United States to visit their father in Turkey on August 18.

        A week later, the Father petitioned the Third Family Court to extend the visitation period in

Turkey by one month, but the court rejected that request, explaining that “the children need the

attention and affection of their mother.” Id. at 602. Notwithstanding this decision, the Father

retained physical custody of the children past September 1, 2011—the final day of the court-ordered

visitation period. On September 7, 2011, the Mother petitioned the Third Family Court for an order

requiring the Father to return the children to her. The following day, the court ordered that the

“Turkish and American passports of the children . . . be returned to [the Mother] . . . given the fact


                                                   8
that the period granted to their father . . . for the establishment of a healthy parent-children

relationship had ended on September 1st, 2011 at 2 P.M.” Id. A week later, the court reiterated its

demand, commenting that the Father had acted in bad faith “by not delivering the children [to the

Mother] on the appointed date, and that the children need[ ] the care and compassion of their

mother[ ].” Id. at 612. The Father returned the children to the Mother in Turkey on September 18,

but the children and the Mother did not return to the United States until November 4, 2011,

because the Father had not returned the children’s passports to the Mother, claiming that the

passports had been lost.

        During this interim period while the children were still in Turkey, the Father filed a Hague

Convention petition with the Turkish Ministry of Justice seeking to bar the Mother’s effort to

remove the children from Turkey a second time. The Ministry responded that “the children have

been brought to Turkey from the USA” and therefore “there is not any other procedure that may be

carried out in accordance with the [Hague] Convention.” Id. at 789 (letter of October 11, 2011).

The Ministry also specified that “an application may be made to the relevant Court by you to be able

to take the necessary measures to prevent the residential address of the children to be change[d].”

Id. The Father did not seek such an order from the Third Family Court.

        Upon returning to the United States with the children in November 2011, the Mother

“denied [the Father] the weekend visitation rights granted by the [Third Family Court], stating that

she would permit [the Father] to see the Children only if he complied with conditions that the

Turkish court had not imposed,” In re S.E.O., 873 F. Supp. 2d at 540, such as the Mother’s demand

that the visitation be supervised by someone of her choosing. On March 30, 2012, the Third Family

Court rejected another request by the Father for temporary custody, but it ordered that he be

allowed to visit with the children on alternating weekends in the United States pursuant to the same

visitation schedule that the court had ordered on May 13, 2011.


                                                    9
                                                 2. Procedural History

            On March 30, 2012—the same day that the Third Family Court ordered that the Father

should have access to the children in the United States—the Father filed this action in the United

States District Court for the Southern District of New York under 42 U.S.C. § 11603(b), see note 1,

ante, seeking: (1) an order enforcing his visitation rights, pursuant to Article 21 of the Hague

Convention7; (2) an order requiring the Mother to return the children to Turkey, pursuant to

Article 12 of the Hague Convention8; and (3) a costs award in an amount to be determined at the

end of the litigation, pursuant to Article 26 of the Hague Convention.9 A few days later, on April 2,

the District Court granted the following interim relief:



7   Article 21 provides:
            An application to make arrangements for organizing or securing the effective exercise of rights of
            access may be presented to the Central Authorities of the Contracting States in the same way as an
            application for the return of a child.
            The Central Authorities are bound by the obligations of co-operation which are set forth in Article 7
            to promote the peaceful enjoyment of access rights and the fulfillment of any conditions to which the
            exercise of those rights may be subject. The Central Authorities shall take steps to remove, as far as
            possible, all obstacles to the exercise of such rights.
            The Central Authorities, either directly or through intermediaries, may initiate or assist in the
            institution of proceedings with a view to organizing or protecting these rights and securing respect for
            the conditions to which the exercise of these rights may be subject.

8   Article 12 provides:
            Where a child has been wrongfully removed or retained in terms of Article 3 and, at the date of the
            commencement of the proceedings before the judicial or administrative authority of the Contracting
            State where the child is, a period of less than one year has elapsed from the date of the wrongful
            removal or retention, the authority concerned shall order the return of the child forthwith.
            The judicial or administrative authority, even where the proceedings have been commenced after the
            expiration of the period of one year referred to in the preceding paragraph, shall also order the return
            of the child, unless it is demonstrated that the child is now settled in its new environment.
            Where the judicial or administrative authority in the requested State has reason to believe that the
            child has been taken to another State, it may stay the proceedings or dismiss the application for the
            return of the child.

9   Article 26 provides, in relevant part:
            Upon ordering the return of a child or issuing an order concerning rights of access under this
            Convention, the judicial or administrative authorities may, where appropriate, direct the person who
            removed or retained the child, or who prevented the exercise of rights of access, to pay necessary
            expenses incurred by or on behalf of the applicant, including travel expenses, any costs incurred or

                                                              10
        1) an order requiring [the Mother] to allow [the Father] the visitation rights granted
        him by the Turkish Court during the pendency of this action; 2) an order prohibiting
        the removal of the Children from New York State during the pendency of this
        action; and 3) an order requiring the surrender of the Children’s United States
        passports to the Court for the pendency of this action.

In re S.E.O., 873 F. Supp. 2d at 540. On the same date, the Court also ordered the Mother to show

cause why the petition for relief should not be granted in full.

        In April and May of 2012, the parties submitted extensive evidence and briefing regarding

the merits of the Father’s return claim and access claim. The District Court also held two

evidentiary hearings. During these hearings, the Mother testified about events relating to her

removal of the children from Turkey, and each party offered expert-witness testimony about the

parents’ purported custody rights under Turkish law. As the District Court summarized:

            At the April 30, 2012, and May 1, 2012, hearings, both [the Father] and [the
        Mother] proffered testimony by Turkish legal experts as to the parties’ respective
        custody rights. [The Mother’s] expert witness, Mr. Cetin Yildirimakin (who
        represents [the Mother] in the Turkish divorce proceedings), testified that, once
        parties separate, a Turkish court must grant provisional custody of the children to one
        parent or the other. (Hearing Tr. 179.) Mr. Yildirimakin testified in a conclusory
        fashion that the various orders issued by the Turkish Court award [the Mother]
        provisional custody of the Children and that, by granting [the Father] visitation rights
        in the United States, the Turkish Court implicitly acknowledged that the Children
        need not be returned to Turkey. (See, e.g., Yildirimakin Decl. ¶¶ 8–24.)

            In contrast, [the Father’s] expert, Professor Sebnem Akipek Ocal, testified that,
        during the pendency of divorce proceedings, Turkish courts will typically order
        children to live with one spouse, but that such an order is not tantamount to a grant
        of provisional custody, and does nothing to alter the custodial rights of the non-
        resident spouse. (Hearing Tr. 27–29, 37–41, 39, 52–55, 59–62; Akipek Report 7–15.)
        Professor Akipek testified that the orders issued by the Turkish Court to date
        provided only that the Children would live with [the Mother] during the divorce
        proceedings and should not be read to “constitute or ‘imply’ a termination or
        suspension of [the Father’s] custodial rights.” (Akipek Report 17–18.)

           Professor Akipek further testified that the Turkish Court lacked the power to
        order [the Mother] to return to the United States with the Children, because of the
        pending Hague Convention petition. (Hearing Tr. 50–51.) Burcu Siratas, [the
        Father’s] Turkish divorce lawyer, corroborated this point, testifying that, at the

        payments made for locating the child, the costs of legal representation of the applicant, and those of
        returning the child.

                                                         11
        parties’ first appearance in the divorce proceeding, she had advised the Turkish
        Court that [the Father] had filed a Hague Convention application with the Turkish
        Ministry of Justice and that the Turkish Court had instructed her to continue with
        that application process. (Hearing Tr. 175.) The Ministry, which is Turkey’s
        designated Central Authority for purposes of the Hague Convention, has indicated
        that [the Father] and [the Mother] have joint custody of the Children: on April 5,
        2012, Judge Seval Arslan of the Ministry wrote to the Department of State, the
        United States’ designated Central Authority, and stated that “although there is a
        pending divorce case between the parents before the Family Court in Üsküdar, the
        parents still have joint-custody rights and at the time of the wrongful removal they
        also use [sic] to exercise those rights. In this context under Articles 3 and 12 of the
        Hague Convention, the [Mother] is in breach of rights of the [sic] custody under the
        law of Turkey in which the children were habitually resident before the removal[.]”
        (Petitioner’s Exhibit 40.)

In re S.E.O., 873 F. Supp. 2d at 542–43.

        Based on this testimony and the submitted materials, the District Court issued a

memorandum opinion and order on June 5, 2012, requiring the Mother to (1) comply with the

Turkish court’s visitation order, (2) return the children to Turkey by July 15, 2012, and (3) pay the

Father for any “necessary expenses” incurred in connection with the suit. With regard to the return

action, the District Court concluded that the Third Family Court’s orders were not determinative of

the parties’ respective custody rights during their divorce proceedings. “At best,” the District Court

stated, “the conflicting testimony of Professor Akipek and Mr. Yildirimakin as to which party has

legal custody of the Children raises questions as to Turkish custody law and the intent of the Turkish

Court. Both these questions are more appropriately resolved by the Turkish Court.” Id. at 544. The

District Court concluded:

            Based on the plain language of the Turkish Civil Code’s joint custody provision
        and the evidence concerning the parties’ relevant actions and interactions, the Court
        concludes that [the Father] has met his burden of showing that [the Mother’s]
        retention of the Children in the United States is wrongful under the Convention.
        Returning the Children to Turkey would serve the purposes of the Convention by
        giving both parties the opportunity to litigate and clarify custody issues in the home
        forum. . . .

            Such return will enable the Turkish Court to consider and address directly the
        question of whether the Children should continue to reside in New York while the
        divorce proceedings are pending.

                                                   12
Id. To allow the children to finish the school year in the United States, the Court set a deadline of

July 15, 2012, for the Mother to take the children back to Turkey. Id. at 545–46.

        With regard to the access claim, the District Court began by explaining that, contrary to the

Mother’s arguments, federal courts have jurisdiction under 42 U.S.C. § 11603(b) to consider access

claims. Id. at 545. On the merits, the Court had little to decide because the Third Family Court

already had adjudicated the father’s visitation rights. Accordingly, the District Court ordered that

the Mother “comply with the visitation rights set forth by the Turkish Court’s May 13, 2011, Order,

so long as the Children remain in the United States.” Id. at 546. Finally, after quoting the relevant

costs provision of the Hague Convention, see note 9, ante, and 42 U.S.C. § 11607(b)(3), see note 3,

ante, the District Court concluded: “As the Court is granting the Petition, [the Mother] will be

required to pay any necessary costs [that the Father] incurred in connection with this action.” In re

S.E.O., 873 F. Supp. 2d at 546.

                                        3. Intervening Developments

        On July 15, 2012, the Mother returned the children to Turkey pursuant to the District

Court’s order. Since then, Turkish courts have issued several orders pertinent to questions raised in

this appeal.10 The Tenth Family Court in Ankara11 entered an amended order dated July 16, 2012,

enjoining the children from “go[ing] abroad without [the Father’s] permission and consent.”

Appellee’s Br. at ADD-48–49. On August 3, 2012, the Third Family Court granted the Mother

temporary custody of the couple’s two children and, referring to the Mother’s residence in the

United States, also granted the Father visitation rights in the United States. Id. at 55. At the time it

issued the order, the Third Family Court was apparently under the mistaken impression that the

10On September 14, 2012, we granted the Father’s unopposed motion to take judicial notice of these recent Turkish
orders. See Docket Entry Nos. 124 & 128. The parties both represented at oral argument on October 23, 2012, that the
divorce and custody proceedings in Turkey are ongoing.

11
 The Father apparently moved for this order before the Tenth Family Court in Ankara rather than the Third Family
Court in Üsküdar, where divorce proceedings were ongoing.

                                                         13
Mother still resided with the children in the United States and was unaware that they had recently

returned to Turkey pursuant to the District Court’s order. The Father then alerted the Third Family

Court to the District Court’s decision and the children’s subsequent return to Turkey, and asked that

the court reconsider its grant of temporary custody to the Mother. On August 15, 2012, the Third

Family Court rescinded its August 3 order, stating that it would “decide on this subject after the

finalization of the decision of the US Court regarding the returning of the children to Turkey.” Id. at

61. The Third Family Court also amended its visitation order by providing that the Father would

have visitation rights “in Turkey.” Id.

                                               4. Appeal

        On appeal, the Mother argues that the District Court erred by ordering her to take the

children back to Turkey pursuant to the Hague Convention. In particular, the Mother asserts that

she removed the children from Turkey in November 2011 with the consent of the Third Family

Court. She cites the Third Family Court’s September 2011 orders mandating that the Father return

the children and their passports so that the children could return to the United States with her. The

Mother also draws our attention to the Third Family Court’s orders granting the Father visitation

rights in the United States. She argues that it is “clear from the [Third Family] Court’s orders that

the court authorized [the Mother] to live with the children in the United States and that it did so in

spite of [the Father’s] repeated and strenuous objections.” Appellant’s Br. 23. The Mother further

asserts that the District Court’s order “reversed those [Third Family Court] orders sub silentio,” thus

contravening the Hague Convention’s purpose of empowering courts in the country of the

children’s habitual residence to resolve custody disputes. Id. at 21.

        With regard to the right of access claim, the Mother argues, as she did before the District

Court, that “federal courts lack subject matter jurisdiction over claims seeking to enforce rights of

access.” Appellant’s Br. 26 (citing Wiezel v. Wiezel-Tyrnauer, 388 F. Supp. 2d 206, 211 (S.D.N.Y.


                                                   14
2005); Bromley v. Bromley, 30 F. Supp. 2d 857, 860 (E.D. Pa. 1998)). The relevant provision of the

Hague Convention—Article 21, see note 7, ante—does not mention judicial remedies for enforcing

access rights, the Mother argues, and therefore such remedies cannot be available under ICARA.

She also asserts that the access claim is now moot in light of the children’s return to Turkey and the

intervening orders issued by the Third Family Court.

        Finally, the Mother disputes the District Court’s costs award on several grounds. First, she

argues that the District Court erred on the merits of the Father’s return claim, and therefore any

award of costs is inappropriate. Second, she asserts that even if the return order was warranted, “the

fee award should nevertheless be reversed because a fee award in this case is ‘clearly inappropriate’

under [42 U.S.C. § 11607(b)(3)],” Appellant’s Br. 24, principally because she “justifiably relied on the

[Third Family] Court’s orders, which facilitated the children’s return to the United States in

November 2011,” id. at 25. Third, she points out that she “has not tried to avoid the Turkish

Court’s jurisdiction” and even “expressly submitted to that court’s jurisdiction by filing her divorce

petition in Turkey.” Id. In these circumstances, she argues, a fees award would penalize her “for

taking actions that she reasonably believed were authorized” under Turkish law. Id. Finally, she

notes that the Father’s fees request is “astronomical, nearly $700,000.” Id.

                                           DISCUSSION

                                           A. Return Order

        On appeal, the Mother argues that her removal of the children from Turkey in 2011 did not

breach any of the Father’s custody rights because she acted with the explicit and implicit

authorization of the Third Family Court—the Turkish court that has been primarily in charge of

handling the parties’ divorce and custody proceedings in Turkey. For the reasons stated below, we

disagree with the Mother’s arguments and affirm the District Court’s return order.




                                                   15
                                                    1. Legal Framework

            The Hague Convention provides that “[w]here a child has been wrongfully removed[,] . . .

the authority concerned shall order the return of the child forthwith.” Hague Convention, art. 12.

The Convention defines “rights of custody” as “includ[ing] rights relating to the care of the person

of the child and, in particular, the right to determine the child’s place of residence.” Id., art. 5. It

defines a wrongful removal as one that “is in breach of rights of custody . . . , either jointly or alone,

under the law of the State in which the child was habitually resident immediately before the removal

or retention” and that occurred at a time when “those rights were actually exercised, either jointly or

alone, or would have been so exercised but for the removal or retention.” Id., art. 3.12

            One of the key purposes of the Convention is “to ensure that rights of custody and of access

under the law of one Contracting State are effectively respected in the other Contracting States.” Id.,

art. 1. The definition of “rights of custody” under the Convention is an issue of treaty interpretation

and does not depend on the domestic custody law of the country of habitual residence. Abbott v.

Abbott, 130 S. Ct. 1983, 1991 (2010). The substance of those custody rights, however, is provided by

the domestic law “of the State in which the child was habitually resident immediately before the

removal[,] . . . or by reason of a judicial or administrative decision, or by reason of an agreement




12   Article 3 provides, in full:
            The removal or the retention of a child is to be considered wrongful where—
                 a)    it is in breach of rights of custody attributed to a person, an institution or any other body,
                       either jointly or alone, under the law of the State in which the child was habitually resident
                       immediately before the removal or retention; and
                 b) at the time of removal or retention those rights were actually exercised, either jointly or
                    alone, or would have been so exercised but for the removal or retention.
            The rights of custody mentioned in sub-paragraph a) above, may arise in particular by operation of
            law or by reason of a judicial or administrative decision, or by reason of an agreement having legal
            effect under the law of that State.
Hague Convention, art. 3.

                                                               16
having legal effect under the law of that State.”13 Hague Convention, art. 3, see note 12, ante. In

other words, domestic law (including certain public decisions and private agreements) supplies the

substance of parental rights,14 but the relevant provisions of the Hague Convention determine

whether those rights are considered “rights of custody” under the Convention.

         As the Supreme Court has explained, “the Convention’s broad definition” of “rights of

custody” is not constrained to “traditional notions of physical custody.” Abbott, 130 S. Ct. at 1991.

Instead, the Convention recognizes the “increasingly common” exercise of “[j]oint legal custody, in

which one parent cares for the child while the other has joint decisionmaking authority concerning

the child’s welfare.” Id. For instance, if the law of the country of habitual residence “confers upon

the father the joint right to determine his child’s country of residence,” that joint right “is a right of

custody under the Convention.” Id. at 1993. On the other hand, the Hague Convention only

requires the return of a child if the removal was “wrongful,” which occurs if the parent who

removed the child did so “in breach of rights of custody” of the other parent.15 Hague Convention,

art. 3, see note 12, ante. Accordingly, if one parent has lawful authority to change the residence of the

child and doing so will not breach the other parent’s custody rights, that parent may remove the

child without being subject to a return remedy under the Hague Convention. See, e.g., Shealy v. Shealy,


13 The Hague Convention also provides for the recognition of foreign law and foreign decisions in an expeditious

manner:
         In ascertaining whether there has been a wrongful removal or retention within the meaning of
         Article 3, the judicial or administrative authorities of the requested State may take notice directly of
         the law of, and of judicial or administrative decisions, formally recognised or not in the State of the
         habitual residence of the child, without recourse to the specific procedures for the proof of that law
         or for the recognition of foreign decisions which would otherwise be applicable.
Hague Convention, art. 14.

14For ease of reference, and in light of the facts of this case, we generally refer to “parental” rights, though we note that
the Hague Convention refers more generally to the custody rights of “a person, an institution or any other body.”
Hague Convention, art. 3, see note 12, ante.

15As noted above, the domestic law of the country of habitual residence (including certain public decisions and private
agreements) supplies the substance of parental rights under the term of the Hague Convention. See Hague Convention,
art. 3, which is reprinted in note 12, ante.

                                                             17
295 F.3d 1117, 1124 (10th Cir. 2002) (holding that an “interim decision” of a court in the resident

country was “determinative . . . as to whether [respondent’s] action represented a wrongful removal”

because it “granted [respondent] the right to remove [the child] from Germany” in the

circumstances presented).

          In cases arising under the Hague Convention and ICARA, we review a district court’s factual

findings for clear error and its legal conclusions de novo. Lozano v. Alvarez, 697 F.3d 41, 49 (2d Cir.

2012). Legal conclusions include interpretations of the Convention and applications of the

appropriate legal standards to the facts. Id. at 49–50. Our review of questions of foreign law is

governed by Rule 44.1 of the Federal Rules of Civil Procedure:

          A party who intends to raise an issue about a foreign country’s law must give notice
          by a pleading or other writing. In determining foreign law, the court may consider
          any relevant material or source, including testimony, whether or not submitted by a
          party or admissible under the Federal Rules of Evidence. The court’s determination
          must be treated as a ruling on a question of law.

Fed. R. Civ. P. 44.1; see also, e.g., Ackermann v. Levine, 788 F.2d 830, 838 n.7 (2d Cir. 1986) (applying

Rule 44.1 in an action under the Hague Convention).

                                                2. Analysis

          We affirm the return order for substantially the reasons stated in the District Court’s well-

reasoned opinion. See In re S.E.O., 873 F. Supp. 2d at 542–45. We begin our analysis by

summarizing several aspects of the District Court’s decision that the parties do not dispute on

appeal.

          For the purposes of this appeal, the parties agree that the children’s country of habitual

residence is Turkey. Appellant’s Br. 13; Appellee’s Br. 15. The parties also agree that under Turkish

law, absent any Turkish order to the contrary, parents retain joint custody rights of their children

while divorce proceedings are pending. Appellant’s Br. 18; Appellee’s Br. 16-17; see Turkish Civil




                                                    18
Code § 6, arts. 335,16 336.17 Finally, the parties agree that the Third Family Court has authority

under Turkish law to award custody to one of the parents, both during and at the conclusion of the

divorce proceedings. Appellant’s Br. 17-18; Appellee’s Br. at 16-17; see Turkish Civil Code, § 6,

art. 16918; see also Supplemental App’x 34 (Revised Report of Expert Witness Sebnem Akipek Ocal,

Ph. D. [“Akipek report”]) (“[T]he powers of a court in a divorce or separation action include the

power to remove custodial rights from one parent (and thus give sole custody to the other parent)

. . . .”). Accordingly, the pivotal issue in this case is whether the Third Family Court actually

exercised that authority, either by granting sole custody rights to the Mother,19 or by redefining the

parents’ respective rights such that the Mother could take the children to the United States without

breaching the Father’s custody rights.

         The District Court’s conclusion that the Father retained custody rights under Turkish law

was well-founded. The Turkish Ministry of Justice—the Turkish “Central Authority” within the




16 Article 335 provides: “Minor is under the custody of his/her parents. Custody shall not be taken from the parents

unless there is a legal reason. Unless the judge requires to appoint a guardian, disabled majors shall also stay under the
custody of their parents.” Turkish Civil Code § 6, art. 335, available at
http://www.hcch.net/upload/abduct2011cp_tr1.pdf (last visited Feb. 8, 2013) (website of the Hague Conference on
Private International Law).

17 Article 336 provides, in relevant part: “Parents shall use the custody together as long as marriage lasts. If the common

life is terminated or separation is realised, the judge may entrust the custody to one of the spouses.” Turkish Civil Code
§ 6, art. 336, available at http://www.hcch.net/upload/abduct2011cp_tr1.pdf (last visited Feb. 8, 2013) (website of the
Hague Conference on Private International Law); see also Appellee’s Br. at ADD-30 (providing another translation of art.
336).

18 Article 169 provides, in relevant part: “When a divorce or separation case is filed, the judge shall take sua sponte

temporary measures necessary for the duration of the lawsuit particularly those concerning . . . the care and protection of
the children.” Appellee’s Br. at ADD-30.

19By “sole custody rights to the Mother,” we mean that the Father would, at least for the time being, not retain any
“rights of custody” (as understood under the Hague Convention)—including a so-called “ne exeat” right to block the
Mother from removing the children from Turkey, see Abbott, 130 S. Ct. at 1987 (holding that “a parent has a ‘righ[t] of
custody’ by reason of that parent’s ne exeat right: the authority to consent before the other parent may take the child to
another country”)—and therefore no “rights of custody” of the Father could be breached because none would exist.
Of course, whether a particular country’s provisional or temporary grant of “sole custody” (as a term of art under
domestic law) terminates the other parent’s ne exeat right depends on that country’s law.


                                                             19
meaning of the Hague Convention20—submitted a letter to the U.S. Department of State explaining

that “although there is a pending divorce case between the parents before the Family Court in

Üsküdar, the parents still have joint-custody rights and at the time of the wrongful removal they also

use[d] to exercise those rights.” Joint App’x 793 (letter of April 5, 2012). The Ministry of Justice

explained that the Mother, therefore, was “in breach of [the Father’s] rights of [ ] custody under the

law of Turkey in which the children were habitually resident before the removal.” Id. at 794 (letter

of April 9, 2012).

           The Mother disputes this conclusion, arguing that the Ministry of Justice was not aware of

the various orders of the Third Family Court in Üsküdar purportedly granting (or at least endorsing)

her custody of the children. Be that as it may, a removal under the Hague Convention can still be

“wrongful” even if it is lawful. As the official Hague Conference reporter stated:

           [F]rom the Convention’s standpoint, the removal of a child by one of the joint
           holders without the consent of the other, is . . . wrongful, and this wrongfulness
           derives in this particular case, not from some action in breach of a particular law, but
           from the fact that such action has disregarded the rights of the other parent which
           are also protected by law, and has interfered with their normal exercise. The
           Convention . . . seeks . . . to prevent a later decision on the matter being influenced
           by a change of circumstances brought about through unilateral action by one of the
           parties.

Elisa Pérez-Vera, Explanatory Report: Hague Conference on Private International Law ¶ 71, in

3 Acts and Documents of the Fourteenth Session 426, 447–48 (1982).21 In this case, the evidence offered at


20 The Hague Convention requires each party to designate a Central Authority, see Hague Convention, art. 6, which has

various responsibilities under the Convention, such as a duty “to discover the whereabouts of a child who has been
wrongfully removed or retained” and “to initiate or facilitate the institution of judicial or administrative proceedings with
a view to obtaining the return of the child and, in a proper case, to make arrangements for organizing or securing the
effective exercise of rights of access,” id., art. 7. The Central Authority for the United States is the State Department,
within which the Office of Children’s Issues handles the Department’s responsibilities as Central Authority. See Abbott,
130 S. Ct. at 1993.

21   As we recently explained:
           Elisa Pérez-Vera was “the official Hague Conference reporter for the Convention.” Hague
           International Child Abduction Convention; Text and Legal Analysis, 51 Fed. Reg. [10,494,] 10,503
           [(Mar. 26, 1986)]. “Her explanatory report [was] recognized by the Conference as the official history
           and commentary on the Convention,” id., and we have previously held that “it is an authoritative

                                                             20
trial showed that the Father retained custody rights—including the right to determine the children’s

residence—under Turkish law, even if the Mother had primary custody of the children.

         Most importantly, the Mother has not pointed to an order of the Third Family Court

explicitly recognizing her sole custody of the children, or explicitly recognizing her right to remove

the children to the United States without breaching the custody rights of the Father. The available

materials and testimony at trial regarding Turkish law explain that an explicit order is necessary

under Turkish law before a court may terminate a parent’s custody rights. The District Court found

credible Professor Akipek’s testimony that “a parent’s custodial rights may be lawfully terminated

[under Turkish law] only by an order stating explicitly that custodial rights are being terminated . . . .

A termination of custodial rights . . . is not to be inferred based on an order simply stating with which

parent the child shall live during that time . . . .” Supplemental App’x 40 (Akipek report) (emphasis

in original). Having reviewed the relevant Turkish orders, Professor Akipek further testified that

“Mr. Ozaltin continues to have shared custody of the common children.” Id. at 31; see also Joint

App’x 408–09 (testimony of Prof. Akipek) (stating that the Turkish orders “[d]efinitely [did] not”

award the Mother sole custody, temporary or otherwise). The District Court found this testimony

credible and persuasive. See In re S.E.O., 873 F. Supp. 2d at 543–44.

         Having reviewed de novo the District Court’s interpretations of foreign law, see Nordwind v.

Rowland, 584 F.3d 420, 429 (2d Cir. 2009), we agree with the Court’s analysis and conclusion. The

Mother has not offered a persuasive rebuttal to Professor Akipek’s testimony that “[a] termination

of custodial rights . . . is not to be inferred based on an order simply stating with which parent the

child[ren] shall live,” Supplemental App’x 40 (emphasis in original), and she has not presented any

Turkish orders (issued prior to her removal of the children in 2011) that explicitly granted her sole

         source for interpreting the Convention’s provisions,” Croll v. Croll, 229 F.3d 133, 137 n.3 (2d Cir.
         2000) (citation omitted), abrogated on other grounds by Abbott, 130 S. Ct. 1983; see also Gitter, 396 F.3d at
         129 & n.4.
Lozano v. Alvarez, 697 F.3d 41, 52 n.11 (2d Cir. 2012).

                                                              21
custody of the children or otherwise redefined the parties’ respective rights such that she could

remove the children to the United States without breaching the Father’s rights of custody.

Accordingly, while we make no comment on the merits of the underlying custody dispute, Mota, 692

F.3d at 112, we hold that the children were wrongfully removed under the Hague Convention, and

we affirm the District Court’s return order.

                                                       B. Costs

         The District Court awarded to the Father “any necessary costs . . . incurred in connection

with this action.” In re S.E.O., 873 F. Supp. 2d at 546. The Mother challenges this award on several

grounds. With respect to the fees incurred in seeking to enforce the Father’s rights of access, she

argues that the visitation order is now moot and therefore cannot sustain a fees award. Additionally,

she argues that federal courts do not have jurisdiction to hear claims of access under ICARA. See

42 U.S.C § 11603(b). With respect to fees incurred in seeking a return order, the Mother argues that

it would be inappropriate to award costs given the circumstances of the case.22 We address these

arguments in turn.

                                        1. Mootness of Visitation Order

         On appeal, the parties agree that the District Court’s visitation order is now moot. See

Appellant’s Br. 26; Appellee’s Br. 41–42. We need not accept the parties’ legal conclusion regarding

mootness, see generally Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991), but in the circumstances

of this case we need not consider mootness. First, the Mother’s failure to contest the visitation

order on the merits means that she has waived any objection to that aspect of the District Court’s

order. See LoSacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir. 1995) (issues not raised on appeal are

waived). Because there is no appeal on the merits of the visitation order, we have no reason to


22 The Mother also argues that an award of costs was improper because the District Court erred on the merits in issuing
a return order. Given our holding to the contrary, see Part A, ante, this argument is not a valid basis for reversing the
District Court’s costs award.

                                                           22
consider whether such an appeal would be moot. Second, even if any controversy regarding the

visitation order itself were now moot, we would still have jurisdiction to consider whether an award

of fees was proper in these circumstances. See Kirk v. N.Y. State Dep’t of Educ., 644 F.3d 134, 137 (2d

Cir. 2011) (allowing for the recovery of fees even “where the appeal on the merits was dismissed as

moot and the district court’s judgment was vacated”); cf. Dahlem v. Bd. of Educ. of Denver Pub. Sch., 901

F. 2d 1508, 1511 (10th Cir. 1990) (“While a claim of entitlement to attorney’s fees does not preserve

a moot cause of action, the expiration of the underlying cause of action does not moot a controversy

over attorney’s fees already incurred.” (internal citations omitted)). In sum, we have no reason to

consider whether the visitation order is moot.

                                        2. Right of Action under § 11603(b)

         The Mother argues that “federal courts lack subject matter jurisdiction over claims seeking

to enforce rights of access.” Appellant’s Br. 26 (citing Wiezel, 388 F. Supp. 2d at 211; Bromley, 30 F.

Supp. 2d at 860). Rather, she claims, petitioners may seek to enforce rights of access only in state

court or through the State Department, which is the United States’s designated “Central Authority”

under the Hague Convention. See note 20, ante (explaining the term “Central Authority”). Properly

framed, the Mother’s argument is not jurisdictional in nature but instead goes to whether § 11603(b)

creates a federal right of action.23 One circuit has held that it does not. See Cantor v. Cohen, 442 F.3d

196 (4th Cir. 2006). We disagree.24




23 As a general matter, “[t]he question whether a federal statute creates a claim for relief is not jurisdictional.” Northwest

Airlines, Inc. v. County of Kent., 510 U.S. 355, 365 (1994). Instead, “[a] plaintiff properly invokes § 1331 jurisdiction when
she pleads a colorable claim ‘arising under’ the Constitution or laws of the United States.” Arbaugh v. Y&H Corp., 546 U.S.
500, 513 (2006) (emphasis supplied). By contrast, “[a] claim invoking federal-question jurisdiction under 28 U.S.C.
§ 1331 . . . may be dismissed for want of subject-matter jurisdiction if it is not colorable, i.e., if it is ‘immaterial and made
solely for the purpose of obtaining jurisdiction’ or is ‘wholly insubstantial and frivolous.’” Id. at 513 n.10 (quoting Bell v.
Hood, 327 U.S. 678, 682–83 (1946)). In this case, subject-matter jurisdiction is also supplied by 42 U.S.C. § 11603(a).

24Although we do not consider the underlying merits of the Father’s access claim, we nonetheless consider whether he
has asserted a valid right of action because that issue directly bears on the scope of a permissible award of “necessary
expenses” under § 11607.

                                                               23
         The statutory basis for a federal right of action to enforce access rights under the Hague

Convention could hardly be clearer. According to the enacting legislation, “[t]he courts of the States

and the United States district courts shall have concurrent original jurisdiction of actions arising

under the [Hague] Convention.” 42 U.S.C. § 11603(a). The statute then announces the actions

falling within that category:

         Any person seeking to initiate judicial proceedings under the Convention for the return
         of a child or for arrangements for organizing or securing the effective exercise of rights of access to a
         child may do so by commencing a civil action by filing a petition for the relief sought
         in any court which has jurisdiction of such action and which is authorized to exercise
         its jurisdiction in the place where the child is located at the time the petition is filed.

Id. § 11603(b) (emphases supplied). Later the statute provides for the relevant burden of proof in

access cases: “A petitioner in an action brought under subsection (b) of this section shall establish by

a preponderance of the evidence . . . in the case of an action for arrangements for organizing or securing the

effective exercise of rights of access, that the petitioner has such rights.” Id. § 11603(e)(1)(B) (emphasis

supplied).

         These statutory provisions straightforwardly establish that a petitioner may “initiate judicial

proceedings under the Convention . . . for organizing or securing the effective exercise of rights of

access to a child,” id. § 11603(b),25 and that “United States district courts shall have concurrent



25 The phrase “in any court which has jurisdiction of such action,” 42 U.S.C. § 11603(b), underscores that while

§ 11603(a) confers jurisdiction in a particular federal forum (i.e., in United States district courts), it does not confer
jurisdiction in particular state courts (e.g., a family-law court; a juvenile court; or a court of general jurisdiction); the
appropriate state forum for an action under the Hague Convention is an issue of state law. The court in which the
petition is filed must also be “authorized to exercise its jurisdiction in the place where the child is located at the time the
petition is filed.” Id. As Judge Traxler explained, the concurrent state-federal jurisdiction in § 11603(a) does not
interfere with American states’ usual role in resolving family-law matters:
         [T]he inquiry called for under section 11603(e) is very limited—the court need only decide whether
         “the petitioner has such rights” of access. 42 U.S.C.A. § 11603(e)(1)(B). . . . This limited inquiry does
         not require federal courts to plumb the depths of family law; in fact, it requires no greater degree of
         entanglement with family law than does the determination of whether a child has been removed in
         violation of existing custody rights. Such a limited inquiry is consistent with Convention policy goals
         that the status quo be returned rapidly, without regard to the underlying merits, and enforced until a
         court of competent jurisdiction revisits the merits.
Cantor, 442 F.3d at 212–13 (Traxler, J., dissenting).


                                                              24
original jurisdiction” over such actions, id. § 11603(a). Moreover, § 11603(e)(1)(B) underscores that

actions arising under the Convention include “an action for arrangements for organizing or securing

the effective exercise of rights of access.” Accordingly, § 11603 unambiguously creates a federal

right of action to secure the effective exercise of rights of access protected under the Hague

Convention.

        In denying a federal right of action to enforce access rights, the Fourth Circuit relied heavily

on Article 21 of the Convention, which provides:

        An application to make arrangements for organizing or securing the effective
        exercise of rights of access may be presented to the Central Authorities of the
        Contracting States in the same way as an application for the return of a child.

        The Central Authorities are bound by the obligations of co-operation which are set
        forth in Article 7 to promote the peaceful enjoyment of access rights and the
        fulfillment of conditions to which the exercise of those rights may be subject. The
        Central Authorities shall take steps to remove, as far as possible, all obstacles to
        exercise of such rights.

        The Central Authorities, either directly or through intermediaries, may initiate or
        assist in the institution of proceedings with a view to organizing or protecting these
        rights and securing respect for the conditions to which the exercise of those rights
        may be subject.

Hague Convention, art. 21; see Cantor, 442 F.3d at 199–201.

        The Fourth Circuit interpreted Article 21 as stating that access rights can only be vindicated

by applying to the State Department, which is the United States’s designated “Central Authority”

under the Hague Convention. See note 20, ante (explaining the term “Central Authority”).

Article 21, however, provides that efforts to secure rights of access “may” be initiated through an

application to a country’s Central Authority, not that they “may only” be pursued in this way.

Elsewhere the Hague Convention explicitly recognizes that if a Contracting State provides a judicial

forum, petitioners seeking to enforce access rights may initiate judicial proceedings directly:

        This Convention shall not preclude any person . . . who claims that there has been a
        breach of custody or access rights within the meaning of Article 3 or 21 from


                                                   25
        applying directly to the judicial or administrative authorities of a Contracting State,
        whether or not under the provisions of this Convention.

Hague Convention, art. 29. Thus, as the State Department has explained, initiating a petition with a

State’s Central Authority “is a nonexclusive remedy” for enforcing access rights. Legal Analysis of the

Hague Convention on the Civil Aspects of International Child Abduction, 51 Fed. Reg. 10,494, 10,504 (Mar.

26, 1986). “Article 29 permits the person who claims a breach of custody or access rights, as

defined by Articles 3 and 21, to bypass the Convention completely,” id., by invoking other applicable

laws or procedures, such as provisions in ICARA.

        Bolstering our conclusion is the apparent lack of any administrative apparatus for enforcing

rights of access. Rather, a Central Authority (such as the State Department) that receives a petition

under the Hague Convention must offer facilitative services to the petitioner, such as taking

appropriate measures to “discover the whereabouts of [the] child,” “bring about an amicable

resolution of the issues,” and, as particularly relevant here, “initiate or facilitate the institution of

judicial or administrative proceedings with a view to obtaining the return of the child and, in a

proper case, to make arrangements for organising or securing the effective exercise of rights of

access.” Hague Convention, art. 7. Of course, this role is often of critical importance to parties

seeking judicial relief. For instance, the State Department “has engaged in time-consuming efforts

in many cases to identify practicing family lawyers in the jurisdiction where a child is located who are

willing to serve as counsel for a petitioning parent on a pro bono or reduced-fee basis.” Peter H.

Pfund, The Hague Convention on International Child Abduction, the International Child Abduction Remedies

Act, and the Need for Availability of Counsel for All Petitioners, 24 Fam. L.Q. 35, 48 (1990). But the State

Department itself does not have authority to enforce access rights, nor is preauthorization from the

State Department required for petitioners who wish to pursue judicial relief without assistance. In

sum, the facilitative role that Central Authorities assume under the Hague Convention does not



                                                     26
displace or inhibit the ability of a party to vindicate his or her rights directly in federal or state court

under § 11603(b).

        To be sure, some commentators have criticized the Hague Convention (and Article 21 in

particular) for having “no firm legal provisions to enforce [access] rights.” Hague Conference on Private

International Law: Report of the Second Special Commission Meeting to Review the Operation of the Hague

Convention on the Civil Aspects of International Child Abduction, Jan. 18-21, 1993, reprinted in 33 I.L.M. 225,

244. But while Article 21 may not require a signatory country to establish judicial avenues for

enforcing access rights under the Convention, Article 21 does not conflict with the unambiguous

recognition of a federal right of action in § 11603.

        In sum, even though not required under Article 21, federal law in the United States provides

an avenue for aggrieved parties to seek judicial relief directly in a federal district court or an

appropriate state court. See 42 U.S.C. § 11603(a), (b); see also Taveras v. Taveraz, 477 F.3d 767, 777 n.7

(6th Cir. 2007) (“[U]nlike The Hague Convention, the ICARA, 42 U.S.C. § 11603, does provide for

judicial remedies for non-custodial parents, namely for rights of access claims (e.g., visitation).”).

                                3. Appropriateness of the Costs Award

         Lastly, the Mother argues that the District Court’s award of “any necessary costs Petitioner

incurred in connection with this action” was clearly inappropriate given the circumstances of this

case. For the reasons stated below, we vacate the District Court’s costs award and remand for

further proceedings consistent with this decision.

                                           a. Legal Framework

        The Hague Convention provides that “[u]pon ordering the return of a child or issuing an

order concerning rights of access under this Convention, the judicial or administrative authorities

may, where appropriate, direct the person who removed or retained the child . . . to pay necessary

expenses incurred by . . . the applicant.” Hague Convention, art. 26 (emphasis supplied). These


                                                      27
“necessary expenses” may include “travel expenses, any costs incurred or payments made for

locating the child, the costs of legal representation of the applicant, and those of returning the

child.” Id. ICARA provides that

         Any court ordering the return of a child pursuant to an action brought under section
         11603 of this title shall order the respondent to pay necessary expenses incurred by or
         on behalf of the petitioner, including court costs, legal fees, foster home or other
         care during the course of proceedings in the action, and transportation costs related
         to the return of the child, unless the respondent establishes that such order would be
         clearly inappropriate.

42 U.S.C. § 11607(b)(3) (emphases supplied).26 A district court’s costs award under the Hague

Convention is reviewed for abuse of discretion, see Norinder v. Fuentes, 657 F.3d 526, 536 (7th Cir.

2011); Whallon v. Lynn, 356 F.3d 138, 140 (1st Cir. 2004), keeping in mind that “[a] district court has

abused its discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous

assessment of the evidence, or rendered a decision that cannot be located within the range of

permissible decisions,” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal citations, quotation

marks, and alterations omitted).

         Although Article 26 of the Hague Convention provides that a court “may” award “necessary

expenses” to a prevailing petitioner, § 11607(b)(3) shifts the burden onto a losing respondent in a

return action to show why an award of “necessary expenses” would be “clearly inappropriate.”

42 U.S.C. § 11607(b)(3); see Sealed Appellant v. Sealed Appellee, 394 F.3d 338, 346 (5th Cir. 2004).

Nonetheless, § 11607(b)(3) retains what we have previously described as the “equitable” nature of

cost awards. Moore v. County of Delaware, 586 F.3d 219, 221 (2d Cir. 2009). As the First Circuit has

explained:



26 The District Court “order[ed] the return of a child pursuant to an action brought under section 11603,” 42 U.S.C.
§ 11607(b)(3), thus enabling the Court to award “necessary expenses,” including fees relating to the enforcement of
access rights, id.; cf. id. § 11603(b) (explaining that an “action” under the Hague Convention includes the remedy of “the
return of a child” and “arrangements for organizing or securing the effective exercise of rights of access to a child”).
Accordingly, we need not consider whether a district court may award fees if it only enforces rights of access without
issuing a return order.

                                                            28
         The district court has the duty, under 42 U.S.C. § 11607(b)(3), to order the payment
         of necessary expenses and legal fees, subject to a broad caveat denoted by the words,
         “clearly inappropriate.” . . . We . . . read the statute as giving the district court broad
         discretion in its effort to comply with the Hague Convention consistently with our
         own laws and standards.

Whallon, 356 F.3d at 140. Accordingly, a prevailing petitioner in a return action is presumptively

entitled to necessary costs, subject to the application of equitable principles by the district court.

Absent any statutory guidance to the contrary, the appropriateness of such costs depends on the

same general standards that apply when “attorney’s fees are to be awarded to prevailing parties only

as a matter of the court’s discretion.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994). “There is no

precise rule or formula for making these determinations, but instead equitable discretion should be

exercised in light of the [relevant] considerations.” Id. (internal quotation marks omitted).

                                                b. Analysis

         Having articulated the governing legal principles, we turn to the present case. We vacate the

District Court’s award of “any necessary costs [that the Father] incurred in connection with this

action,” In re S.E.O., 873 F. Supp. 2d at 546, because the Mother had a reasonable basis for

removing the children to the United States. We also have concerns that, contrary to the spirit of the

Hague Convention, the Father may have engaged in forum-shopping with respect to certain aspects

of this suit.

                                                     i.

         A series of court orders in Turkey demonstrate that even though the Mother’s removal of

the children to the United States deprived the Father of certain custody rights under Turkish law,

she nonetheless had a reasonable basis for thinking at the time of removing the children to the

United States in 2011 that her actions were consistent with Turkish law. Although mistake of law is

not a defense to the return action itself, it is a relevant equitable factor when considering whether a

costs award is appropriate. See Fogerty, 510 U.S. at 534 n.19 (The “nonexclusive factors that courts


                                                     29
should consider in making awards of attorney’s fees . . . include . . . objective unreasonableness (both

in the factual and in the legal components of the case).” (internal quotation marks and citation

omitted)).

          Turkish courts repeatedly implied prior to the Mother’s removal of the children from Turkey

in November 2011 that the children could live with their mother in the United States. In its order of

May 13, 2011, for instance, the Third Family Court in Üsküdar rejected the Father’s request for

“provisionary parental custody” but granted him visitation rights to see the children every other

weekend “if he goes to the USA.” Joint App’x 589. On August 12, 2011, the same court granted

the Father’s request that the children return to Turkey temporarily to facilitate a personal relationship

with their father. Id. at 596. And when the Father failed to return their passports so that the

children could return to the United States, the court ordered that he return the passports. Id. at 602,

606. On March 30, 2012, the court again rejected a request by the Father for primary custody and

ordered a continuation of his visitation schedule in the United States every other weekend. Id.

at 618.

          While these orders did not justify the Mother’s removal of the children to the United States,

they nonetheless suggest that her actions did not “run counter to the Convention’s purpose of

deterring child abductions by parents who attempt to find a friendlier forum for deciding custodial

disputes.” Abbott, 130 S. Ct. at 1996; see also id. at 1998 (Stevens, J., dissenting) (“The drafters’

primary concern was to remedy abuses by noncustodial parents who attempt to circumvent adverse

custody decrees (e.g., those granting sole custodial rights to the other parent) by seeking a more

favorable judgment in a second nation’s family court system.”). Quite the opposite; the Mother has

consistently submitted to the jurisdiction of Turkish courts with respect to all divorce and child-

custody matters, and she has followed the Turkish courts’ orders.




                                                     30
                                                            ii.

         In our view, an award of full expenses is unwarranted in light of the Mother’s reasonable

basis for thinking that she could remove the children from Turkey. In passing, however, we also

note our concern that certain actions of the Father may reveal forum-shopping efforts that run

contrary to the purpose of the Hague Convention, thus possibly increasing the difficulty and cost of

resolving this dispute. In particular, after the children returned to Turkey in the summer of 2011,

the Father filed a petition with the Turkish Ministry of Justice to bar the Mother from removing the

children from Turkey. In its response, the Ministry explained that “the children have been brought

to Turkey from the USA” and therefore “there is not any other procedure that may be carried out in

accordance with the [Hague] Convention.” Joint App’x 789 (letter of October 11, 2011). The

Ministry specified that “an application may be made to the relevant Court by you . . . to take the

necessary measures to prevent the residential address of the children [from] be[ing] change[d].” Id.

         At that point, the Father should have applied to the Third Family Court for an order barring

the Mother from taking the children out of the country without his permission. Yet, rather than

filing a request with the Third Family Court to clarify and enforce his rights while the children were

still in Turkey, the Father instead waited until the children had left Turkey to file a complaint in the

Southern District of New York under the Hague Convention. This placed the onus on the

American court to assess whether he retained custody rights under Turkish law—an issue that could

have been much more easily handled by Turkish courts.27 Moreover, upon receiving his desired



27 The removal of a child from the country of habitual residence does not foreclose the possibility of resolving certain

issues in that country’s judicial system. For instance, the Hague Convention provides:
         The judicial or administrative authorities of a Contracting State may, prior to the making of an order
         for the return of the child, request that the applicant obtain from the authorities of the State of the
         habitual residence of the child a decision or other determination that the removal or retention was
         wrongful within the meaning of Article 3 of the Convention, where such a decision or determination
         may be obtained in that State. The Central Authorities of the Contracting States shall so far as
         practicable assist applicants to obtain such a decision or determination.

                                                            31
relief under the Hague Convention from the District Court, the Father then successfully argued to

the Turkish Court—contrary to the terms of the Hague Convention—that the American court’s

order precluded the return of the children to the United States,28 when in fact the District Court’s

order did not resolve any custody matters between the parties. See 42 U.S.C. § 11601(b)(4) (“The

Convention and this chapter empower courts in the United States to determine only rights under the

Convention and not the merits of any underlying child custody claims.”).29

         We raise these forum-shopping concerns simply to note their potential relevance to the

District Court’s determination of an appropriate fees award. We leave for the District Court to

decide in the first instance whether these concerns are justified—an issue that the District Court is in

a better position to assess—and how these concerns, if justified, might affect an appropriate fees

award.

                                                            iii.

         For the reasons stated above, we conclude that it would be clearly inappropriate to award all

necessary expenses associated with the Father’s action under the Hague Convention. Accordingly,

we vacate the costs award and remand the cause to the District Court to determine in the first

Hague Convention, art. 15. Here, the Father obtained a letter from the Turkish Ministry of Justice—the Turkish Central
Authority within the meaning of the Convention, see note 20, ante —explaining that the removal was wrongful. The
District Court, however, properly considered the effect of that letter in light of the Mother’s assertions that the Ministry
of Justice was not aware of the various orders of the Third Family Court in Üsküdar purportedly granting (or at least
endorsing) her custody of the children.

28 See Appellee’s Br. at ADD-61 (“[T]here was no decision submitted into our folder stating the stoppage of the

execution of the decision of the US Court, and the court came to the conclusion, that if the children are taken to the US
again this would be an act in violation of the decision of return.”); Reply Br. at ADD-8 (“However, since there is no
judgment presented to the case file for the suspension of the US court decision and in the event that the children are
taken back to the USA the US court order will have been violated.”).

29 The Hague Convention prohibits the “the judicial or administrative authorities of the Contracting State to which the

child has been removed or in which it has been retained” from “decid[ing] on the merits of rights of custody until it has
been determined that the child is not to be returned under this Convention or unless an application under this
Convention is not lodged within a reasonable time following receipt of the notice,” Hague Convention, art. 16, but the
Convention does not prevent a court with appropriate jurisdiction in the country of habitual residence from adjudicating
custody matters during the pendency of an action under the Hague Convention. Accordingly, it would not have been
inconsistent with the Hague Convention for a Turkish court to issue a temporary or permanent order permitting the
Mother to return to (or remain in) the United States with the children, notwithstanding the ongoing judicial proceedings
in the United States.

                                                            32
instance, using the standards articulated in this opinion, whether (and, if applicable, in what amount)

to award costs.

                                             CONCLUSION

        To summarize, we hold that:

        (1)       The petitioner (the Father) has met his burden of showing that he retained custody

                  rights under Turkish law, and that respondent (the Mother) removed the children

                  from Turkey in interference with his exercise of those rights. Accordingly, we affirm

                  the District Court’s return order.

        (2)       Federal law creates a private right of action to enforce access rights protected under

                  the Hague Convention. See 42 U.S.C. § 11603(b).

        (3)       When a district court considers awarding costs to a prevailing petitioner who obtains

                  a return order under the Hague Convention, the court shall award “necessary

                  expenses” relating to the action unless doing so would be “clearly inappropriate.”

                  42 U.S.C. § 11607(b)(3). This standard is discretionary in nature and is governed by

                  general equitable principles.

        (4)       In the circumstances of this case, an award of all necessary expenses would be

                  “clearly inappropriate.”

        Accordingly, we AFFIRM the District Court’s return order and VACATE its costs order.

We REMAND the cause to the District Court to determine in the first instance an appropriate

costs award consistent with the standards articulated in this opinion. In the interest of judicial

economy, this panel will retain jurisdiction over any subsequent appeal; either party may notify the

Clerk of Court of a renewed appeal within fourteen days of the District Court’s decision. See United

States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).




                                                       33
       In conclusion, we emphasize that we do not reach or decide the merits of any underlying

custody issue. See 42 U.S.C. § 11601(b)(4); Hague Convention, art. 19. The Ozaltin children have

now returned to Turkey, and Turkish courts are fully empowered to consider all relevant custody

matters, including whether the children—who are American citizens—should be allowed under

Turkish law to return to the United States with their mother.




                                                 34